                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC#:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: ( / / 2--( (( ~


 LINDA SLADE, individually and as the
 representative of a class ofsimilarly situated
 persons,

                                Plaintiff,
                                                                   19-CV-7507 (RA)
                         V.
                                                                           ORDER
 JOHNSON & JOHNSON CONSUMER
 INC., doing business as
 NEUTROGENA.COM,

                                Defendant.

RONNIE ABRAMS, United States District Judge:

         Plaintiff served Defendant on August 26, 2019, and Defendant appeared on September

11, 2019. The Court granted Defendant two extensions of time to respond to the Complaint. See

Dkt. 8, 15. Defendant's most recent deadline to respond to the Complaint was November 15,

2019. Defendant has not filed any response. No later than December 2, 2019, Defendant shall

respond to the Complaint. If Defendant does not do so, and Plaintiff intends to move for default

judgment, she shall do so by January 6, 2020.

         The initial conference set for December 13, 2019 is hereby adjourned sine die.

SO ORDERED.

Dated:      November 21, 2019                            //
                                                         '   I                               ,,
            New York, New York                       /   I~/                 ....------------/
                                                     I                    _,--
                                                   . .   I       ------
                                                  Rohn<e Abrams
                                                  United States District Judge
